Citation Nr: 1229390	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.  

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for a low back disorder, characterized as a lumbar strain.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a bilateral eye disorder.

8.  Entitlement to service connection for erectile dysfunction, to include as due to toxic herbicide exposure.

9.  Entitlement to service connection for hypertension, to include as due to toxic herbicide exposure.

10. Entitlement to service connection for chloracne, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter is on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

In a June 2012 statement, which was prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his claim of entitlement to an initial compensable rating for hemorrhoids and service connection for a bilateral hip disorder, bilateral knee disorder, low back disorder, right ear hearing loss, tinnitus, a bilateral eye disorder, erectile dysfunction, hypertension, and chloracne.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issues of entitlement to an initial compensable rating for hemorrhoids and service connection for a bilateral hip disorder, bilateral knee disorder, low back disorder, right ear hearing loss, tinnitus, a bilateral eye disorder, erectile dysfunction, hypertension, and chloracne have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

Here, the RO issued a rating decision in January 2009 that denied that service connection for a bilateral hip disorder, bilateral knee disorder, low back disorder, right ear hearing loss, tinnitus, a bilateral eye disorder, erectile dysfunction, hypertension, and chloracne, and that assigned a noncompensable rating for hemorrhoids, after granting service connection for the same.  The Veteran perfected his appeal in April 2011.  However, in a letter received by the Board in June 2012, the Veteran asked to withdraw his appeal for VA benefits.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate. The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal as to these claims.





ORDER

The issues of entitlement to an initial compensable rating for hemorrhoids and service connection for a bilateral hip disorder, bilateral knee disorder, low back disorder, right ear hearing loss, tinnitus, a bilateral eye disorder, erectile dysfunction, hypertension, and chloracne are dismissed without prejudice.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


